J-S48006-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DAQUAN KEARSE                              :
                                               :
                       Appellant               :   No. 2362 EDA 2019


         Appeal from the Judgment of Sentence Entered March 1, 2019,
             in the Court of Common Pleas of Philadelphia County,
             Criminal Division at No(s): CP-51-CR-0002985-2017.


BEFORE: KUNSELMAN, J., KING, J., and McCAFFERY, J.

MEMORANDUM BY KUNSELMAN, J.:                              Filed: January 21, 2021

        Daquan Kearse appeals from the judgment of sentence entered

following his guilty plea to third degree murder and possessing an instrument

of crime.1 Upon review, we affirm.

        The facts are fully set forth in the trial court’s opinion. Briefly, Kearse

left his house on January 27, 2017, and came into contact with Donald

Sanders outside a nearby restaurant. After a short conversation, Kearse shot

Sanders seven (7) times: once in his face, once in the thigh, and five times in

his back. Sanders’ friend took him to the hospital where he died the next

morning. Kearse fled the scene, but did not return home. Afterwards, Kearse

admitted to two different people that he shot someone. He was arrested and

charged.
____________________________________________


1   18 Pa.C.S.A. §§ 2502(c) and 907.
J-S48006-20



      Kearse pled guilty. On March 1, 2019, the trial court sentenced Kearse

to twelve and one-half to twenty-five years of incarceration on the third-

degree murder charge and two and one-half to five years of incarceration for

possessing an instrument of crime, consecutive to the murder sentence, for a

total sentence of fifteen to thirty years. Kearse filed a post-sentence motion

which was denied by operation of law.

      Kearse filed this timely appeal. Kearse and the trial court complied with

Pennsylvania Rule of Appellate Procedure 1925.

      Kearse raises the following single issue on appeal:

      Did the sentence imposed in the Court of Common Pleas constitute
      an abuse of discretion?

Kearse’s Brief at 3.

      Kearse challenges the discretionary aspects of his sentence. This Court

has explained that, to reach the merits of a discretionary sentencing issue, we

must conduct a four-part analysis to determine:

      (1) whether the appeal is timely; (2) whether Appellant preserved
      his issue; (3) whether Appellant's brief includes a concise
      statement of the reasons relied upon for allowance of appeal with
      respect to the discretionary aspects of sentence [in accordance
      with 2119(f)]; and (4) whether the concise statement raises a
      substantial question that the sentence is appropriate under the
      sentencing code. . . . [I]f the appeal satisfies each of these four
      requirements, we will then proceed to decide the substantive
      merits of the case.

Commonwealth v. Colon, 102 A.3d 1033, 1042–43 (Pa. Super. 2014)

(quoting Commonwealth v. Austin, 66 A.3d 798, 808 (Pa. Super. 2013)).



                                     -2-
J-S48006-20



      In his 2119(f) statement, Kearse initially claims that the trial court

abused its discretion by imposing the maximum sentence of two and one-half

to five years of incarceration for possessing an instrument of crime given the

presence of certain mitigating factors. Regarding this issue, Kearse satisfied

the first three requirements under Colon.       Accordingly, we next consider

whether Kearse has raised a substantial question for our review.

      An appellant raises a “substantial question” when he “sets forth a

plausible argument that the sentence violates a provision of the [S]entencing

[C]ode or is contrary to the fundamental norms of the sentencing process.”

Commonwealth v. Crump, 995 A.2d 1280, 1282 (Pa. Super. 2010) (citation

omitted).

      At first glance, it appears that Kearse claims that his sentence was

excessive, and that the court did not adequately consider certain mitigating

factors applicable to his case. Generally, such issues do not raise a substantial

question. Commonwealth v. Fisher, 47 A.3d 155, 159 (Pa. Super. 2012)

(“[A] bald assertion that a sentence is excessive does not by itself raise a

substantial question justifying this Court's review of the merits of the

underlying claim.”); Commonwealth v. Eline, 940 A.2d 421, 435 (Pa. Super.

2007).      However, in his 2119(f) statement, Kearse expounds upon this

claiming that given “the offense gravity score of 3 and Kearse’s prior record

score of 0, the sentencing guidelines were restorative sanctions to one month,

with a downwards or upwards deviation of three months.” The trial court,

however, sentenced him well outside the guidelines, suggesting that his

                                      -3-
J-S48006-20



sentence was unreasonable. See Kearse’s Brief at 6. As such, we conclude

that Kearse has raised a substantial question for our consideration and will

consider the merits of this issue.2 See Commonwealth v. Guth, 735 A.2d

709, 711 (Pa. Super. 1999).

       Kearse also claims that the trial court abused its discretion in running

his sentence for possessing an instrument of crime consecutive to his sentence

for murder.     Kearse’s Brief at 6-7.         Although Kearse timely appealed and

included this issue in his 2119(f) statement, thereby complying with the first

two requirements under Colon, Kearse did not raise this issue at sentencing,

in his post-sentence motion, or in his statement of matters complained of on

appeal. Therefore, Kearse has failed to properly preserve this issue for appeal,

and it is therefore waived.

       In considering the merits of Kearse’ sentencing issue, our standard of

review of a sentencing claim is as follows:

____________________________________________


2 We note that Kearse argues in his Brief that the trial court failed to specify
on the record the reasons for its deviation from the sentencing guidelines.
Such a claim raises a substantial issue. Commonwealth v. Rossetti, 863
A.2d 1185, 1195 (Pa. Super. 2004). However, Kearse failed to raise this issue
before the trial court, thereby failing to preserve it for appeal. “Issues not
raised in the lower court are waived and cannot be raised for the first time on
appeal.” Pa.R.A.P. 302(a). “To preserve issues concerning the discretionary
aspects of sentencing, a defendant must raise them during sentencing or in a
timely post-sentence motion.” Commonwealth v. Feucht, 955 A.2d 377,
383 (Pa. Super. 2008) (citations omitted). Additionally, he did not raise it in
his 2119(f) statement. Generally, “[w]here an appellant fails to comply with
Pa.R.A.P 2119(f) and the Commonwealth objects, the issue is waived for
purposes of review.” Commonwealth v. Montgomery, 861 A.2d 304, 308
(Pa. Super. 2004). Here, the Commonwealth did object, and we therefore
find that Kearse waived this issue.

                                           -4-
J-S48006-20


      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Shull, 148 A.3d 820, 832 (Pa. Super. 2016).

      When imposing a sentence, the sentencing court is required to consider

the ranges set forth in the Sentencing Guidelines, but it is not bound by them.

Commonwealth v. Yuhasz, 923 A.2d 1111, 1118 (Pa. 2007) (“It is well

established that the Sentencing Guidelines are purely advisory in nature.”);

Commonwealth v. Walls, 926 A.2d 957, 965 (Pa. 2007) (referring to the

Sentencing Guidelines as “advisory guideposts” which “recommend ... rather

than require a particular sentence”). The court may deviate from the

recommended guidelines; they are “merely one factor among many that the

court must consider in imposing a sentence.” Yuhasz, 923 A.2d at 1118. A

court may depart from the guidelines “if necessary, to fashion a sentence

which takes into account the protection of the public, the rehabilitative needs

of the defendant, and the gravity of the particular offense as it relates to the

impact on the life of the victim and the community.” Commonwealth v. Eby,

784 A.2d 204, 206 (Pa. Super. 2001). When a court chooses to depart from

the guidelines, however, it must “demonstrate on the record, as a proper

starting point, [its] awareness of the sentencing guidelines.” Id.




                                     -5-
J-S48006-20



      When reviewing a sentence outside of the guidelines, the essential

question is whether the sentence imposed was reasonable. Commonwealth

v. Sheller, 961 A.2d 187, 190 (Pa. Super.); Walls, 926 A.2d at 963.        In

determining whether the sentence is reasonable, an appellate court should

consider the following factors:

      (1) The nature and circumstance of the offense and the history
      and characteristics of the defendant.

      (2) The opportunity of the sentencing court to observe the
      defendant, including any presentence investigation.

      (3) The findings upon which the sentence was based.

      (4) The guidelines promulgated by the commission.

Walls, 926 A.2d at 963 (quoting 42 Pa.C.S.A. 9781(d)).

      Reviewing the facts of this case and the trial court’s rationale for

imposing Kearse’s sentence, within the context of the four factors referenced

above, we conclude that the court’s deviation from the guidelines was

reasonable. First, the trial court considered the nature and circumstances of

the offense and Kearse’s characteristics and history. The trial court watched

a video of the shooting at the hearing. In reaching its sentencing decision,

the trial court explained:

      The court noted that [Kearse] was ineligible to get a license to
      carry a firearm due to his age of 20 years and therefore, the gun
      was purchased illegally. The court indicated the steps [at the
      hearing] [Kearse] would have to take in order to be prepared with
      that firearm before leaving his house, evidencing an intent to use
      the weapon. Moreover, the brutality of the way the instrument of
      crime was used, warranted [an] upward deviation from the
      guidelines.


                                    -6-
J-S48006-20



Trial Court Opinion, 12/2/19, at 9; see also N.T., 3/1/19, at 30. Kearse shot

Sanders seven times, five times in his back while he was on the ground. The

trial court also heard from Kearse’s family and friend about his good character

and his childhood. The court acknowledged that Kearse’s prior record score

was zero.

      Second, the trial court had the opportunity to observe Kearse at the

hearing and heard Kearse apologize to Sanders’ family and his family. The

trial court also considered two letters written by Kearse, one from which the

court recognized that Kearse had accepted some responsibility for his conduct

and, from the other, that Kearse was very remorseful. N.T., 3/1/19, at 5.

Additionally, the trial court had the benefit of a PSI report. N.T., 3/1/19, at

5.   “[W]here the trial court is informed by a pre-sentence report, it is

presumed that the court is aware of all appropriate sentencing factors and

considerations, and that where the court has been so informed, its discretion

should not be disturbed.” Commonwealth v. Ventura, 975 A.2d 1128, 1135

(Pa. Super. 2009) (citation omitted).   Kearse’s counsel highlighted various

mitigating factors for the court contained in the PSI and mental health

evaluation.

      Third, the trial court relied on its findings set forth above.     These

findings, along with the fact that this shooting occurred in a very busy area,

which put many others at risk, justified the imposition of a sentence outside

the guidelines.




                                     -7-
J-S48006-20



      Finally, the trial court specifically acknowledged the sentencing

guidelines at the outset of the hearing. N.T., 3/1/19, at 5. The court further

recognized that it sentenced Kearse outside of those guidelines. Trial Court

Opinion, 12/2/19, at 9. Given the circumstances of this case, however, the

trial court believed that such sentencing was warranted. Id.

      In sum, although the court’s sentence exceeded the guidelines, it is

evident from the sentencing transcript that the trial court gave thoughtful

consideration to all of the information presented by both the Commonwealth

and Kearse and the particular circumstances of this case. N.T., 3/1/19, at 29-

33. Given these factors, Kearse’s sentence was reasonable; the trial court did

not abuse its discretion. Kearse’s claim merits no relief.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/21/21




                                     -8-